SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2015 IRSA Propiedades Comerciales S.A. (Exact name of Registrant as specified in its charter) IRSA Commercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina ( Address of principal executive offices) Form 20-F x Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an english translation of the letter datedOctober 30 , 2015 filed by the company with the Comision Nacional de Valores and the Bolsa de Comercio de Buenos Aires By letter dated October 30, 2015, the Company reported that the Shareholders Meeting held today, approved a cash dividend of $238,580,353 delegating the power in the Board of Directors to implement the payment to the shareholders within the statutory terms set forth in the applicable laws. In addition, the Shareholders Meeting approved to increase the amount of the Global Note Program by an additional amount of up to US$100,000,000 (two hundred million Dollars). SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Buenos Aires, Argentina. IRSA Propiedades Comerciales S.A. October 30 , 2015 By: /S/ Saúl Zang Saúl Zang Responsible for relationship with the markets
